ACCEPTED
                                                                                                              01-15-00148-CV
                                                                                                    FIRST COURT OF APPEALS
                                                                                               FILE COPY
                                                                                                            HOUSTON, TEXAS
                                                                                                        2/19/2015 12:52:27 PM
                                                                                                          CHRISTOPHER PRINE
                                                                                                                       CLERK
SHERRY RADACK                                                                        CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                       CLERK OF THE COURT

TERRY JENNINGS                                                                      JANET WILLIAMS
EVELYN KEYES                                                                         CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY                                                                      FILED IN
JANE BLAND
MICHAEL MASSENGALE
                                     Court of Appeals                           1st PHONE:
                                                                                    COURT713-274-2700
                                                                                    HOUSTON,
                                                                                    FAX:
                                                                                               OF APPEALS
                                                                                                    TEXAS
                                                                                             713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                   First District of Texas                      2/19/2015    12:52:27     PM
                                                                                     www .txcourts.gov/lstcoa.aspx
RUSSELL LLOYD                           301 Fannin Street                       CHRISTOPHER A. PRINE
 JUSTICES
                                    Houston, Texas 77002-2066                               Clerk


                                            February 17, 2015

William Scott Helfand
Chamberlain Hrdlicka
1200 Smith St Ste 1400
Houston, TX 77002-4317
* DELIVERED VIA E-MAIL         *
RE:    Court of Appeals Number: 01-15-00148-CV Trial Court Case Number: 2013-10661

Style: City of Nassau Bay, Texas
       v.
       H. Ray Barrett, and 1438 Kingstree Lane, in rem


        As of the date of this NOTICE, appellant(s) has not paid the required $195 filing fee to
prosecute this appeal. See TEX. R. APP. P. 5 (requiring payment of fees at time of filing, unless excused);
see also TEX. Gov'T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041
(Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A§ B(l) (listing fees
in court of appeals).

       This is NOTICE to the appellant that this appeal is subject to dismissal, if the filing fee has not
been paid within 20 days of this NOTICE. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3
(allowing involuntary dismissal).Sincerely,


                                                      ~~.:,..
                                                     Christopher A. Prine, Clerk of the Court